HOLLAND, District Judge.
David W. Henderson was committed to prison in Philadelphia county on June 1, 1904, for contempt of court in not complying with an order to pay over to his trustee in bankruptcy a sum of $5,000 which was found to be in his possession or control. Upon his petition, a writ of habeas corpus was issued, and argument heard for his discharge. I have again gone over the evidence in this case with considerable care, with the result that the conclusion arrived at by the referee and court in making the order of commitment was undoubtedly right, and that Henderson has in possession or control the property directed to be delivered to his trustee. It is not necessary to further discuss either the law or the facts in this ease. I have, however, come to the conclusion that the petitioner, David W. Henderson, should not be discharged at this time. Petition for discharge is therefore refused, and David W. Henderson is remanded to the custody of John B. Robinson, the United States marshal for the Eastern District of Pennsylvania, until the further order of the court.